Citation Nr: 0712852	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her husband




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968, and from July 1971 to July 1987.  The appellant 
seeks recognition as the surviving spouse of the veteran.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an adverse rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In March 2006, the appellant appeared and 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing conducted in Seattle, Washington.  The 
hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The appellant was born on April [redacted], 1946.

2.  The appellant and the veteran were married in August 
1965.

3.  The appellant's marriage to the veteran was terminated by 
his death in July 1997, and the appellant was subsequently 
awarded DIC benefits.

4.  The appellant remarried on February [redacted], 2003 being less 
than 57 years of age, and remains married to the same spouse.

5.  The appellant's DIC benefits were terminated at the time 
of her remarriage.


CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the 
remarried widow of a veteran as a matter of law.  38 U.S.C.A. 
§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5, 
3.50, 3.55 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests restoration of her DIC compensation 
benefits.  VA has certain notice and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit. The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004).  As addressed below, the appellant concedes she 
remarried prior to the age of 57 that, as a matter of law, 
precludes her entitlement to the benefit being sought.  A 
VCAA notice, therefore, is not required.  Livesay v. 
Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VCAA was not applicable where the 
outcome was controlled by the law, and the facts were not in 
dispute).

The relevant facts in this case are not in dispute.  The 
appellant was born on April [redacted], 1946.  She married the 
veteran in August 1965.  The veteran died in July 1997.  The 
appellant was awarded DIC benefits in April 2000, effective 
August 1997.  On February [redacted], 2003, the appellant remarried, 
being less than 57 years old at the time of her remarriage, 
and remains married.  The RO terminated the appellant's DIC 
benefits in April 2003.  In April 2004, she filed an 
application for restoration of her DIC benefits.

The appellant claims that her DIC benefits should not have 
been terminated based upon her change in marital status in 
February 2003.  Specifically, she states that she should have 
the same restoration rights as those claimants who remarried 
after turning 57, and would have deferred her remarriage 
until she turned 57 had she been properly notified by a VA 
representative of a new law.  She has submitted a statement 
from her attorney indicating that a VA representative was 
contacted prior to her remarriage, and was told that her 
remarriage would have no effect on her benefits.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death.  See 
38 U.S.C.A. § 101(14), 1310, 1311 (West 2002); 38 C.F.R. 
§ 3.5 (2006).  Generally, a surviving spouse means a person 
of the opposite sex who was legally married to the veteran at 
the time of his death, and has not since remarried.  See 
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2006).  
Exceptions to the remarriage bar include a voiding or 
annulment of remarriage.  See 38 U.S.C.A. §§ 103(d)(1), 
1311(e) (West 2002); 38 C.F.R. § 3.55(a)(1) (2006).

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of the veteran.  
Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 
38 U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been 
amended to reflect this statutory change stating that the 
remarriage of a surviving spouse after the age of 57 shall 
not bar the furnishing of benefits relating to DIC 
compensation under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 
(May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

The appellant was less than 57 years old at the time of her 
remarriage.  She does not deny she is precluded by statute 
from a restoration of DIC benefits.  Rather, she states that 
she contacted a VA representative prior to her remarriage in 
February 2003, and prior to her 57th birthday, in order to 
follow proper procedure in informing VA of the upcoming 
marriage.  She states that she was not informed by the VA 
representative of the "age 57 cut-off as to my future 
potential benefits," and that had she been informed, she 
would have waited six weeks, until she was 57 years old, in 
order to remarry.  See Statements in Support of Claim, dated 
March 22, 2004, and July 23, 2004.  The Board points out, 
however, that the appellant reportedly contacted the VA 
representative before remarrying in February 2003, and this 
was prior to the amendment to 38 C.F.R. § 3.55 adding an 
additional exception to the remarriage bar for surviving 
spouse benefits.     

The appellant has also stated that when she contacted the VA 
representative prior to her remarriage, she was not informed 
that her benefits would be terminated if she remarried.  As 
noted above, she submitted a statement from her attorney 
indicating that she was told that her remarriage would have 
no effect on her benefits.  She essentially argues that she 
was provided erroneous advice provided by a VA employee.  
However, payments of money from the Federal Treasury are 
limited to those authorized by statute, and erroneous advice 
given by a Government employee to a benefit claimant cannot 
estop the Government from denying benefits not otherwise 
permitted by law.  Office of Personnel Management (OPM) v. 
Richmond, 496 U.S. 414, 110 S. Ct. 2465, 110 L.Ed.2d 387 
(1990).  This principle applies to the VA benefits system.  
See Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  The 
Board is not aware of any precedential authority that allows 
for an estoppel application in this case.

In short, the Board may not grant a benefit that the 
appellant is not eligible to receive under statutory law.  
See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  Congress has provided an 
exception to the remarriage bar of a surviving spouse if 
remarriage occurs after age 57, but did not provide this 
exception to a surviving spouse who remarried prior to age 
57.  The Board can only determine whether the appellant meets 
all of the requirements of the benefit being sought and, if 
she is not entitled to the benefit as specified by the 
statutes enacted by Congress and VA's implementing 
regulations, the benefit cannot be awarded regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Board has no option but to decide this case in accordance 
with the applicable law and the appellant's claim restoration 
of DIC benefits must be denied as a matter of law.


ORDER

The claim for restoration of DIC for the remarried widow of 
the veteran is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


